DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Examiner acknowledges receipt of amendments/arguments filed 11/18/21.  The arguments set forth are addressed herein below.  Claims 21-40 remain pending, Claims 1-20 are canceled, and Claims 21, 28, and 36 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In regards to Claims 21, 28, and 36, Claim 21 suggests “and the second computing device controls the game application and exclusively performs the game task on behalf of the first computing device without participation from the first computing device during a time period in which the first computing device executes the first instance of the game application”; Claim 28 suggests “and the second system controls the game application and exclusively performs a game task associated with the game application on behalf of the first system without participation from the first system during a time period in which the first system executes the first instance of the game application”; and Claim 36 suggests “and the second computing device controls the game application and exclusively performs a game task associated with the game application on behalf of the first computing device without participation from the first computing device during a time period in which the first computing device executes the first instance of the game application”; however, the specification lacks any disclosure pertaining to the second computing device of Claims 21 and 36 or the second system of Claim 28 that exclusively performs the game task on behalf of the first computing device without participation from the first computing device.
Dependent Claims 22-27, 29-35, and 37-40 inherent the deficiencies of Independent Claims 21, 28, and 36 from which they correspondingly depended and are rejected herein.
Appropriate correction is required.

Response to Arguments
Claim Objections
The claim objections have been withdrawn in view of the amendments/arguments filed 11/18/21.

Claims 21-27 and 36-40 comply with 35 U.S.C. § 112(a)
The rejection has been modified to reflect the newly added limitations found in Claims 21, 28, and 36.  Accordingly, the previous rejection has been withdrawn in light of the current new rejection.

Prior Art
Applicant’s arguments, see pages 9-10, filed 11/18/21, with respect to 28-35 have been fully considered and are persuasive.  The prior art rejection of at least Claims 28-35 has been withdrawn. 
Particularly, while at least Luchene teaches examples of a second computing device or system performing a game task on behalf of the first computing device such as by controlling a game character that was initially controlled by a user of the first computing device or system similar to that disclosed in the applicant’s specification.  Stamper in view of Luchene fail to teach the claimed second computing device of Claims 21 and 36 or the second system of Claim 28 that exclusively performs the game task on behalf of the first computing device without participation from the first computing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRAMAR HARPER/Primary Examiner, Art Unit 3715